IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

YoUNG ADvoCATEs FoR FAIR
EDUCATION,

Plaintiff, Case No. 18 CV 4167

vs. Judge I. Leo Giasser

ANDREW CUOMO, in his official capacity
as Governor of the State of New Yorl<,
BETTY ROSA, in her official capacity as
Chancelior of the Board of Regents of the
State of NeW Yorlc,

MARYELLEN ELIA, in her official capacity
as Cornmissioner of the Nevv York State
Education Department,

Defendants.

 

DECLARATION OF RABBI AVROHOl\/I SCHWARTZ

 

1. My name is Avrohom Schwartz and I arn a Principal at Yeshiva Chasan Sofer,
Which is located at 1876 50th Street in Brool<lyn, New York.

2. Our school Was listed in the complaint letter regarding substantial equivalence of
instruction that Was received by the Nevv York City Departrnent of Education.

3. In following up on that compiaint, a team of professionals from the Department of
Education visited our school on March 29, 2017.

4, During that visit, the Department Education professional met With administrators
teachers and students at our school, and sat in on numerous classes Aniong the classes that they
visited were several JeWish studies classes The Departrnent of Education vvas quite interested in
the learning that occurs in our JeWish studies classes, and Was impressed by the academic rigor

that is required of our students

5. Since the Department of Education visit occurred on March 29, 2017, it was well
before the Felder Arnendment was proposed or considered Nevertheless, it was evident to me
that the Department was interested in the entirety of our curriculum, including Jevvish studies.

I declare under penalty of perjury under the laws of the State of New York that the
foregoing is true and correct to the best of my knowiedge.

smelled this 5g1-iit day of october 2013, at

   

gain
AvRoHoM“sch\/Aarz\

